DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites "A belt for a sleeve roll of a paper, board, pulp or tissue machine ..."  This renders the claim indefinite because it is unclear as to which type roll of a paper, board, pulp or tissue machine Applicant is referring. The claim is also indefinite because the term "for a sleeve roll" is open to any belt that is used as a roll sleeve anywhere in a paper, board, pulp or tissue machine.  It is recommended to actively recite a sleeve roll belt in a forming section of a paper, board, pulp, or tissue machine to overcome this rejection.  
Claims 2-21 are accordingly rejected as inheriting the indefiniteness of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-15, and 17-19 of copending Application No. 17/324,930 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 are either anticipated by, encompassed by, overlap in scope with, or are otherwise obvious over the reference application claims as follows:
Claim 1:  All of the elements of claim 1 are either present in reference claim 1 or inferred therefrom.  The features of an elastic body, and reinforcing structure within the elastic body wherein the reinforcing structure comprises first and second yarns arranged in first and second directions are similarly recited in reference claim 1.  That the first yarns extend in a cross machine direction and the second yarns extend in a machine direction are recited in reference claim 2.  The feature of the number of second yarns per meter in the first direction being greater than the number of first yarns per meter in the second direction wherein the number of the second yarns per meter is at least 1.25 times the number of first yarns per meter is encompassed by the ranges of first yarns and second yarns both being from 140 yarns/m to 620 yarns/m in reference claim 1. The feature of the belt being configured to stretch elastically more in the second direction than in the first direction is implicit by the aforementioned arrangement of yarns in reference claim 1.
Claims 2-4:  These claimed ranges are encompassed by the range in reference claim 1.
Claims 5-8:  The diameters of the first yarns and second yarns are encompassed by the diameters of reference claims 11-14.
Claims 9-11:  These features of the yarns are equivalently recited by reference claim 1.
Claims 12, 13, 16, and 17:  The stretch is encompassed by reference claim 15.
Claims 14, 15, and 18-20:  These claims are all directed to properties of the belt which would be obvious to one skilled in the art as being the same as those of the belt of the reference claims.
Claim 21:  The claimed materials for the yarns are recited in reference claim 17.
Claim 22:  The features of the claimed arrangement and the yarn diameters are anticipated by reference claim 18.
Claim 23:  The features of the claimed method and the yarn diameters are anticipated by reference claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 1-21 would be allowable if the rejection under 35 U.S.C. 112(b) set forth above, and the rejection on the ground of nonstatutory double patenting set forth above are overcome. 
Claims 22 and 23 would be allowable if the rejection on the ground of nonstatutory double patenting set forth above is overcome. 
The following is a statement of reasons for the indication of allowable subject matter:
In a forming section of a paper, board, pulp or tissue machine, the forming section including a sleeve roll having a sleeve roll belt arranged therewith, the prior art does not disclose or suggest a sleeve roll belt structured as claimed. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gustavsson  (US 7,527,708) discloses a sleeve roll for a paper machine.
Poikolainen  (EP 3333314, EP 3333315, EP 3382094) discloses paper machines that include a sleeve roll in the forming section.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC HUG whose telephone number is (571)272-1192. The examiner can normally be reached Tu-Th 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric Hug/Primary Examiner, Art Unit 1748